Citation Nr: 0636324	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  03-03 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
right knee patellofemoral syndrome, effective November 1, 
2002.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1982 
to October 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 decision by the RO 
which, granted service connection for a right knee 
patellofemoral syndrome rated as zero percent disabling, 
effective from November 1, 2002, the day following the 
veteran's discharge from service.  

The veteran filed a notice of disagreement (NOD) in December 
2002.  The RO in a February 2003 decision granted an 
increased the initial rating for right knee patellofemoral 
syndrome to 10 percent effective November 1, 2002, the day 
following the veteran's discharge from service.  The RO 
issued a statement of the case (SOC) in February 2003.  The 
appellant filed a substantive appeal (via VA Form 9, Appeal 
to Board of Veterans' Appeals) later that month.  The RO 
issued Supplemental SOCs (SSOCs) in March 2004 and June 2006.

Because the veteran has disagreed with the initial ratings 
assigned following the grant of service connection for a 
right knee patellofemoral syndrome, the Board has 
characterized the issue on appeal in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims for increased ratings 
for already service-connected disability).

In her substantive appeal (VA Form 9) received in February 
2003, the veteran requested a hearing at the Board of 
Veterans' Appeals (BVA) in Washington, D.C..  Additionally, 
the veteran in an undated attachment to the VA Form 9 
requested a personal hearing at the RO in Baltimore, 
Maryland.  In May 2003, the veteran appeared before a 
Decision Review Officer (DRO) in Baltimore, Maryland for a 
personal hearing.  A transcript of that hearing is associated 
with the claims file.  In an April 2005 letter, the RO 
advised the veteran that she was scheduled to appear at a 
hearing before a member of the Board in Washington, D.C., on 
Tuesday, May 17, 2005 at 9:00 a.m.  The veteran, without 
explanation, failed to report for the scheduled hearing and, 
thus, is deemed to have withdrawn her hearing request.  
38 C.F.R. § 20.704(d) (2006).

In June 2005, the Board remanded this matter to the RO for 
further action.  After accomplishing the requested action to 
the extent possible, the RO continued a 10 percent rating for 
right knee patellofemoral syndrome, effective November 1, 
2002.  (as reflected in the June 2006 SSOC and returned this 
matter to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Since the November 1, 2002 effective date of the grant of 
service connection, the veteran's right knee patellofemoral 
syndrome was manifested by range of knee motion from full 
extension to extension to -5 degrees and flexion to 140 
degrees with objective evidence of lateral and medial 
patellar pain with flexion and extension.


CONCLUSION OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for right knee patellofemoral syndrome have not been 
met.  38 U.S.C.A. §§ 1110, 1131, 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, and Part 
4, including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5260, 5261 (2006). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the record in light of the above-noted legal 
authority, the Board finds that all notification and 
development action needed to render a fair decision on the 
claim on appeal have been accomplished.

In a June 2005 notice, the RO (via the Appeals Management 
Center (AMC)) advised the veteran and her representative that 
to establish entitlement to an increased rating for the 
service-connected knee disability, the evidence had to show 
that the disability has gotten worse.  The RO also described 
the type of evidence needed to support the claim, to include 
medical records, preferably within the past 12 months.  After 
this letter was returned to the RO via the U.S. Postal 
Service, the RO reiterated this information in a December 
2005 notice letter sent to the veteran's current address.  
After the letter, they were afforded opportunity to respond.  
Hence, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support her claim, and has been afforded ample opportunity to 
submit such information and evidence.

The Board also finds that the December 2005 post-rating 
notice letter satisfies the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that notice,  
RO notified the veteran of VA's duty to notify and assist in 
her claim.  The RO explained that VA was required to make 
reasonable efforts to obtain records from other Federal 
agencies; requested that the veteran identify and provide the 
necessary releases for any medical providers from whom she 
wanted the RO to obtain and consider evidence.  The notice 
letter also specified that the veteran was responsible for 
submitting evidence to support her claim; that the RO would 
obtain any private medical records for which sufficient 
information and authorization was furnished; and that the RO 
would also obtain any pertinent VA records if the veteran 
identified the date(s) and place(s) of treatment.  The RO 
specifically requested that the veteran "provide us with any 
additional evidence or information you may have pertaining to 
your appeal."

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
appellant of: (1) the evidence that is needed to substantiate 
the claim; (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  As 
explained above, all four content of notice requirements have 
been met in the instant appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the February 2003 rating action on appeal.  However, the 
Board finds that, with respect to this matter, any delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that the claim was fully developed and 
re-adjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  In this regard, as indicated 
above, the RO provided notice to the veteran of what was 
needed to substantiate her claim and  the respective duties 
of the parties in obtaining evidence.  After the December 
2005 notice letter-which substantially completed VA's notice 
requirements-the RO gave the veteran opportunity to provide 
information and/or evidence pertinent the claim before the RO 
adjudicated the claim several months later in May 2003 (as 
reflected in the SSOC).  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  Id.; See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
cf. 38 C.F.R. § 20.1102 (2006).

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.  In this case, the 
Board notes that this was accomplished in the February 2003 
SOC and the March 2004 and May 2006 SSOCs, and that this 
suffices for Dingess/Hartman.  The Court also held that VA 
notice must include information regarding the effective date 
that may be assigned.  In this case, such notice has not 
explicitly been provided.  As indicated below, the Board is 
considering the severity of the veteran's entitlement to 
service connection for right knee patellofemoral syndrome, 
since November 1, 2002, the day following the veteran's 
discharge from service, and the record reflects no suggestion 
whatsoever that the veteran is challenging the effective date 
of her claim for increase.  Given these facts, the Board 
finds that the RO's omission of in this regard is, 
effectively, harmless.  Id.

Additionally, the Board finds that all necessary development 
in connection with the claim has been accomplished.  The RO 
has undertaken reasonable and appropriate efforts to assist 
the appellant in obtaining the evidence necessary to 
substantiate her claim.  The veteran's service medical 
records have been obtained and associated with the claims 
file.  Although the RO invited her to do so, the veteran has 
not furnished any pertinent treatments or provided any 
information concerning any outstanding treatment records.  
However, the RO has RO arranged for the veteran to undergo VA 
examination in September 2002 and June 2003, and the reports 
of those examinations are of record.  Significantly, neither 
the veteran nor her representative has identified, and the 
record does not otherwise indicate, any existing pertinent 
records, in addition to those noted above, that that need to 
be obtained.  The record also presents no basis for further 
developing the record to create any additional evidence to be 
considered in connection with the claim. 

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with an appellant decision on the claim on appeal. 


II.  Background

The veteran's SMRs include  a July 1987 periodic five-year 
medical examination report ed clinical findings that the 
veteran's lower extremities were within normal limits, 
negative for injury, deformity, or disease of the knees.  
SMRs for the period from July 1994 to November 1996 indicate 
that  physical examinations revealed negative effusion, 
cruciate ligaments intact, negative McMurrays Sign, and range 
of motion (ROM) within normal limits.  There was no evidence 
of locking, and knee muscles and ligaments were assessed as 
within normal limits, with no evidence of a meniscus tear.  
The veteran was assessed with chronic patellofemoral 
syndrome.  

A March 1995 orthopedic clinic note reports that the veteran 
presented with a complaint of blunt trauma to the right knee 
after stepping into a hole.  The examiner reported findings 
of mild swelling, bruising, clicking, and giving way.  Valgus 
varus was from zero degrees to 30 degrees and stable.  The 
right knee was negative for crepitus, McMurray's Sign or 
Lachmans Sign.  The examiner diagnosed patellofemoral 
arthrosis right secondary to trauma, resolving.

In a subsequent March 1995 emergency care and treatment 
record, the examiner listed anterior/posterior drawers, 
effusion, stability, laxity, and neurovascular supply and 
placed a check mark next to each with no untoward findings 
noted for either symptom.  A right knee x-ray on that date 
was negative.  However, mild swelling was noted on 
examination.

In November 1996, the veteran gave a history of right knee 
pain and swelling.  On examination, findings were negative 
for swelling or locking, and it was noted that knee muscles 
and ligaments were within normal limits.

A May 2002 report of medical examination reflects clinical 
findings that the veteran's lower extremities were normal.  A 
DTHC Pentagon Health Clinic note indicates that in May 2002, 
the veteran was placed on permanent profile due to the right 
knee. 

On September 2002 VA examination, the  veteran complained of 
recurrent right knee pain, and that the right knee "gives 
out".  Physical examination revealed that no tenderness to 
palpation, swelling, deformity, instability, pain, weakness, 
fatigability, decreased endurance, or incoordination was 
demonstrated.  The right  knee had flexion to 110 degrees and 
extension to zero degrees.  A right knee x-ray study was 
ordered but not done.  

In a December 2002 NOD and a February 2003 VA-9, the veteran 
requested an magnetic resonance imaging (MRI) evaluation of 
her right knee.  She repeated the request for a right knee 
MRI during her May 2003 personal hearing before the Decision 
Review Officer (DRO).  She further testified during that 
hearing that she had received no private treatment for the 
right knee since discharge from service.  Additionally, she 
reported subjective complaints of her right knee bothering 
her when ascending or descending stairs, locking when sitting 
too long or driving, and giving out when walking.

A June 2003 MRI study revealed a small popliteal cyst and no 
menisci tear, or joint effusion.  Cruciate ligaments, 
quadriceps, collateral tendons, and patellar tendons were 
intact.  The impression was small popliteal cyst, small 
intraosseous cyst incidentally noted below the medial tibial 
eminence, no joint effusion, and otherwise negative.  The 
examiner diagnosed the veteran with patellofemoral syndrome 
of the right knee and a small popliteal cyst.

In a June 2003 VA examination report, the VA physician 
indicated that the veteran complained of right knee pain and 
extreme problems getting up from the sitting position.  She 
also complained of pain when ascending and descending stairs 
and pain on extension greater than pain on flexion.  The 
veteran reported minimal swelling and a feeling of 
instability at times.  The veteran denied redness.  Physical 
examination revealed that the veteran had full extension to -
5 degrees and flexion to 140 degrees with objective evidence 
of lateral and medial patellar pain with flexion and 
extension.  The physician commented that there was no 
swelling, crepitus, or tenderness to palpation.  The 
diagnosis was right knee patellofemoral syndrome and mild 
small popliteal cyst.  

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), which 
assigns ratings based on average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R.  § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

The RO assigned an initial 10 percent rating under Diagnostic 
Codes 5099-5003, which is indicative of a nonspecific knee 
disability evaluated by analogy to degenerative arthritis.  
See 38 C.F.R. § 4.20, 4.27.  

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (here, Diagnostic Code 5260, for limitation of 
flexion of the leg, and Diagnostic Code 5261 for limitation 
of extension of the leg).  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic code, a 10 
percent rating is assignable for each such major joint or 
group of minor joints affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Under Diagnostic Code 5260, limitation of flexion of either 
leg to 45 degrees warrants a 10 percent rating.  A 20 percent 
rating requires flexion limited to 30 degrees.  A 30 percent 
rating requires flexion limited to 15 degrees.  30 percent is 
the maximum rating available under Diagnostic Code 5260.  38 
CFR § 4.71a, Diagnostic Code 5260 (2006).

Under Diagnostic Code 5261, limitation of extension of either 
leg to 5 degrees warrants a 0 percent rating.  A 10 percent 
rating requires that extension be limited to 10 degrees.  A 
20 percent rating requires limitation of extension to 15 
degrees.  A 30 percent rating requires limitation of 
extension to 20 degrees.  A 40 percent rating requires 
limitation of extension to 30 degrees.  A 50 percent rating 
requires limitation of extension to 45 degrees.  38 CFR § 
4.71a, Diagnostic Code 5261 (2006).

Standard range of knee motion is from 0 degrees (extension) 
to 140 degrees (flexion).  See 38 C.F.R. § 4.71, Plate II.

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating based on 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination, is 
demonstrated, to include during flare-ups and with repeated 
use, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  

In every instance where the schedule does not provide a zero 
percent rating for a Diagnostic Code, a zero percent rating 
shall be assigned when the requirements for a compensable 
rating are not met.  38 C.F.R. § 4.31.

As documented above, with respect to limitation of flexion, 
the Board points out that there are no medical findings 
reflecting the level of right knee impairment that would 
warrant at least the minimum, compensable rating under 
Diagnostic Code 5260-that is, flexion limited to 45 degrees.  
In this regard, the Board notes that range on motion on March 
2002 VA examination revealed flexion to 110 degrees.  On June 
2003 VA examination, flexion was to 140 degrees with 
objective evidence of lateral and medial patellar pain on 
flexion.

With respect to limitation of extension, as documented above, 
the Board points out that there are no medical findings 
reflecting the level of right knee impairment that would 
warrant at least the minimum, compensable rating under 
Diagnostic Code 5261-that is, extension limited to 10 
degrees.  In this regard, the Board notes that March 2002 VA 
examiner noted that the veteran had full extension to zero 
degrees, and the June 2003 VA examiner recorded extension to 
-5 degrees with objective evidence of lateral and medial 
patellar pain on extension.

However, the veteran has complained of right knee pain and 
extreme problems getting up from the sitting position.  She 
also complained of pain when ascending and descending stairs 
and pain on extension greater than pain on flexion, minimal 
swelling, a feeling of instability at times, and denial of 
redness.  

Given the veteran's subjective complaints of pain and the 
June 2003 examiner's notations as to pain on both flexion and 
extension, the RO appropriately assigned an initial 10 
percent rating for painful motion under Diagnostic Code 5003.  
However, under that diagnostic code, no more than a 10 
percent rating is assignable  for arthritis affecting a major 
joint.  Id.  The 10 percent rating takes into account 
functional loss due to pain and other factors, and, given the 
minimal objective findings, no higher rating, on this basis, 
is warranted.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca.  As 
indicated above, even considering the extent of functional 
loss due to pain, the evidence simply does not support 
assignment of a higher rating under either Diagnostic Code 
5260 or 5261.

Moreover, there is no basis for assignment of a higher rating 
under any other diagnostic code.  In view of the findings 
showing measurable range of motion of the veteran's right 
knee during the period under consideration, a rating under 
Diagnostic Code 5256 for right knee ankylosis is not 
appropriate.  Likewise, a rating under Diagnostic Code 5262 
or 5257 is also not appropriate, inasmuch as no malunion of 
the tibia and fibula, or recurrent subluxation or lateral 
instability, respectively, has ever been objectively 
demonstrated.  The June 2003 VA examiner specifically found 
no instability, swelling, crepitus or tenderness to 
palpation.  The Board also notes that the record presents no 
other symptoms associated with the right knee disability to 
warrant evaluating the disability under any other provision 
of VA's rating schedule.

As the 10 percent rating assigned under Diagnostic Code 5003 
represents the maximum rating assignable for right knee 
patellofemoral syndrome since the effective date of the grant 
of service connection for that disability, the Board finds 
that there is no basis for staged rating of the disability, 
pursuant to Fenderson, and the claim for a higher initial 
rating must be denied.  In reaching these conclusions, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

An initial rating in excess of 10 percent for right knee 
patellofemoral syndrome is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


